Title: To James Madison from Thomas Jefferson, 30 April 1801
From: Jefferson, Thomas
To: Madison, James


Th: J. to J. M.
Washington Apr. 30. 1801
I hasten the return of the bearer that he may meet you at Brown’s and convey you information as to the road. From Songster’s I tried the road by Ravensworth, which comes into the turnpike road 4½ miles below Fairfax courthouse. There are about 2 miles of it which I think cannot be passed by your carriage without oversetting; and consulting with Colo. Wren who knows both roads, he says there is no comparison; that you must absolutely come by Fairfax courthouse, all that road being practicable till you come to Little’s lane, which you have to encounter whatever way you come. I passed it yesterday, a waggon being then stuck fast in it, nor do I suppose any fourwheeled carriage could then have got through the spot where the waggon was without stalling. But two days of wind & sun will by tomorrow make immense odds in it; so that I hope you will be able to pass it. I met with mr. Gaines & a mr. Brawner at Brown’s. They live near. I spoke of the difficulty of your getting up the Bull run hill. They agreed together to take each a horse & draw your carriage up. Accept their offer by all means: as however steady your horses, they will be in the utmost peril of baulking; and should they once begin there are other bad hills sufficient to make them give you a great deal of vexation. The Bull run hill is really the worst I ever saw on a public road. Still let nothing tempt you to go by Centerville as on that rout the whole is cut by waggons into Mudholes. From Brown’s to Fairfax court house you have 14. miles of very firm road, only hilly in the beginning. You had better start as soon as you can see to drive, breakfast at Colo. Wren’s, and come on here to dinner. We shall wait for you till 4. oclock. My respects to mrs. Madison & affectionate esteem to yourself.
 

   
   RC (DLC); FC (DLC: Jefferson Papers). FC of postscript to Jefferson’s letter to JM of 30 Aug. 1802 is mistakenly filed with this FC.



   
   JM arrived in Washington Friday, 1 May (National Intelligencer, 4 May 1801).


